By the Court.
In a proceeding for the contest of the validity of a will, the contestants are at liberty to proceed either according to the forms of a suit in chancery, or by petition under the code of civil proceedure. But, in either •case, an issue, in some form, must be made up, “ whether the Writing produced be the last will of the testator or not;” *330and in either case, on the trial of such issue, the party of parties setting up the will hold the affirmative, and are entitled to open and close the case.
James Olark § Ff. O. McFarland, for the motion.
Thomas Millikin, contra.

Motion overruled.